Citation Nr: 1617575	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sarcoidosis, to include as due to herbicide exposure or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Attorney Krista M. Weida


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at a September 2013 videoconference hearing.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.  The Veterans Law Judge who conducted the hearing is no longer available to participate in the decision in this appeal.  In a March 2016 letter, the Veteran's representative declined the opportunity for an additional hearing before the Board.

In April 2014 and April 2015, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.

In a November 2015 statement, the Veteran referenced hypertension, neuropathy, kidney and prostate disabilities, melanoma, and basil cell carcinoma.  The Board notes that the Veteran's exposure to herbicides, including Agent Orange, has already been conceded.  See April 2015 Board Remand.  If the appellant wishes to file a claim for these matters, the appropriate claims form must be filed with the RO.  A claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for sarcoidosis.  In this case, a remand is necessary to ensure compliance with the Board's April 2015 remand.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  

In the April 2015 remand, the Board directed VA to obtain a medical opinion as to whether it is at least as likely as not that the Veteran's medical history of chronic and frequent colds, mumps, and heart palpitations in service were early signs or manifestations of sarcoidosis.  Additionally, if the answer was in the negative, the Board requested an opinion as to whether it was at least as likely as not that the sarcoidosis was proximately due to or aggravated by the Veteran's service-connected anxiety disorder.

In an August 2015 addendum opinion, the VA examiner provided an opinion that the Veteran's in-service symptoms were less likely than not early manifestations of sarcoidosis.  The examiner also reviewed an article submitted by the appellant and noted that it did not state that anxiety causes sarcoidosis.  The examiner did not, however, offer an opinion as to whether the Veteran's service-connected anxiety disorder has at least as likely as not proximately caused or aggravated the Veteran's sarcoidosis.  Therefore, the addendum opinion does not substantially comply with the Board's April 2015 remand.

Further, the Board notes that the Veteran has stated that he also manifested a lesion or rash on his face during service in the Republic of Vietnam.  See September 2013 Hearing Testimony; March 2016 Appellant Brief.  The Veteran has further indicated that because he worked for the unit physician, he was given hydrocortisone cream on the side for the lesions, and no notations were made in his service treatment records.  See March 2016 Appellant Brief.  While the August 2015 addendum opinion addressed the Veteran's other in-service symptoms, such as chronic cold, mumps, and heart palpitations, it did not address whether facial lesions or rash were at least as likely as not an in-service manifestation of sarcoidosis.  Moreover, since that time, the representative asserts that the Veteran continued to suffer from chronic cold symptoms, cough, congestion, bronchitis and pneumonia following service until he was finally diagnosed with sarcoidosis in 2008.  

A remand is needed to obtain an addendum medical opinion as to whether it is at least as likely as not that the Veteran's sarcoidosis is related to service or as to whether service-connected anxiety proximately caused or aggravated his diagnosed sarcoidosis.  A disability that is aggravated by a service-connected disability may also be service-connected to the degree that aggravation is shown.  See 38 C.F.R. § 3.310(b).  An addendum medical opinion is also needed to determine if in-service facial lesions or rash were at least as likely as not an in-service manifestation of sarcoidosis.  The Board notes that the Veteran is competent to testify as to symptoms he experienced during service.

Any additional treatment records relevant to the Veteran's sarcoidosis should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records concerning sarcoidosis.  All attempts to obtain records should be documented in the claims folder.  Appellant's assistance in identifying and obtaining records should be solicited as needed.

2.  Obtain any outstanding VA treatment records.  

3.  After any additional documents are obtained and associated with the claims file, forward the claims file to an appropriate clinician to provide an addendum.  The clinician must be provided access to the appellant's claims folder, to include access to his VBMS and Virtual VA files.  The clinician should indicate in the opinion that all pertinent records were reviewed.  The examiner must address the following questions.

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sarcoidosis began in or is related to service, to include based on presumed exposure to herbicides and taking into consideration whether a reported medical history of in-service facial lesions or rash were early signs or manifestations of his subsequently diagnosed sarcoidosis?  

In this regard, the Board notes that the Veteran has argued that these lesions were treated "off the record" by his unit's physician, and he is competent to testify as to symptoms he experienced during service.  

The clinician's attention is also directed to medical literature submitted by the representative and March 2016 argument from the representative indicating that current theory suggests that sarcoidosis develops in "genetically predetermined hosts who are exposed to certain environmental agents that trigger an exaggerated inflammatory immune response leading to granuloma formation."  She further noted that the "study conducted by ACCESS, finds 'positive associations' between sarcoidosis and exposure to insecticides."  It was also noted in the study that it is "possible that the etiologic agent or agents may initiate disease at very low doses of exposure."  The representative also reports that the Veteran suffered from chronic cold symptoms in service and continued to suffer from chronic cold symptoms, cough, congestion, bronchitis and pneumonia following service until he was finally diagnosed with sarcoidosis in 2008.  
 
b.  Is it at least as likely as not (50 percent or greater probability) that sarcoidosis was proximately due to, or aggravated (i.e., worsened) beyond the natural progress by his service-connected anxiety disorder?  If aggravated, specify the baseline of sarcoidosis prior to aggravation, and the permanent, measurable increase in sarcoidosis resulting from the aggravation.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the reports of symptomatology, reasons for doing so must be provided.

The absence of evidence of treatment for sarcoidosis in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

A comprehensive rationale must be furnished for all opinions expressed.  If an examination is needed to provide a complete opinion, one should be scheduled.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




